         Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN



 Empowered Marketing LLC,                  Civil Action No. 19-598

 Plaintiff,                                COMPLAINT FOR
                                           DECLARATORY RELIEF
                    v.
                                           DEMAND FOR JURY TRIAL
 Frank Tomas Gomez; and
 Empowered Marketing, LLC

 Defendants.



        Plaintiff, Empowered Marketing LLC, a Wisconsin entity (“Empowered Marketing

Wisconsin”) brings this Complaint against Defendants, Frank Tomas Gomez and

Empowered Marketing, LLC, a Florida entity (“Gomez”) and alleges, on personal

knowledge as to its own actions and on information and belief as to the actions of others,

as follows:


                 BASIS OF THE ACTION AND REQUESTED RELIEF

   1. Empowered Marketing Wisconsin seeks a declaratory judgement that its use of

        the EMPOWERED MARKETING trademark and the EmpoweredMarketing.com

        domain name does not infringe upon or otherwise violate Gomez’ trademark

        rights, and cancellation of USPTO Registration Number 5,749,467 for

        EMPOWERED MARKETING.


                            1 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 2 of 12




                                    THE PARTIES

  2. Empowered Marketing LLC is a limited liability company with its principal place of

     business at N2509 Ullom Rd, Monroe, Wisconsin 53566-9273. The nature of

     Empowered Marketing Wisconsin’s business is internet marketing, buying and

     re-selling of tangible products, rentals, forestry, and metal working.

  3. Frank Tomas Gomez is an individual with a principal place of business located at

     3142 Post Road Sarasota, Florida 34231.

  4. Empowered Marketing LLC is a limited liability company with its principal place of

     business at 3142 Post Road Sarasota, Florida 34231.


                                   BACKGROUND

  5. Empowered Marketing Wisconsin brings this action for declaratory relief to protect

     its valuable brand against groundless trademark threats by Gomez.

  6. Empowered Marketing Wisconsin has longstanding common law rights to the

     EMPOWERED MARKETING trademark (“The Trademark”).

  7. Gomez has nonetheless asserted that (1) Empowered Marketing Wisconsin has

     infringed upon Gomez’ trademark rights; (2) Gomez has the right to prevent

     Empowered Marketing Wisconsin from using the website

     EmpoweredMarketing.com; and (3) Gomez has the right to prevent Empowered

     Marketing Wisconsin from any further advertising, marketing, or use of the



                            2 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 3 of 12




     EMPOWERED MARKETING trademark for services similar to Gomez.

  8. Gomez has threatened that if Empowered Marketing Wisconsin continues to use

     the trademark EMPOWERED MARKETING or the EmpoweredMarketing.com

     website in the manner that Empowered Marketing Wisconsin has been and

     continues to, that a lawsuit may be filed against Empowered Marketing Wisconsin

     seeking damages, interest, court costs, and attorney’s fees.

  9. Gomez further advised Empowered Marketing Wisconsin that if Empowered

     Marketing Wisconsin does not turn over the EmpoweredMarketing.com domain

     name to Gomez under the terms that Gomez demands, that Gomez will litigate the

     matter under the Uniform Domain Name Dispute Resolution Policy (UDRP).


                                REQUESTED RELIEF

  10. Accordingly, Empowered Marketing Wisconsin seeks a declaratory judgement

     that its use of the EMPOWERED MARKETING trademark and the

     EmpoweredMarketing.com domain name does not infringe upon or otherwise

     violate Gomez’ trademark rights.


                             JURISDICTION AND VENUE

  11. This court has original jurisdiction over the claim for declaratory relief under 28

     U.S. Code §§ 2201 and 2202 (the Declaratory Judgement Act) and 15 U.S.C. §

     1051 et seq. (the Trademark Act), and under U.S.C. §§ 1331 and 1338, because



                            3 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 4 of 12




     Empowered Marketing Wisconsin brings the action to determine a question of

     actual controversy between the parties arising under the trademark laws of the

     United States.

  12.Venue is proper in this judicial district pursuant to 28 U.S. Code § 1391 because

     a substantial part of the events giving rise to the claim occurred in this judicial

     district and a substantial part of property that is the subject of the action is situated

     in this judicial district.


                                      RELEVANT FACTS

  13.Empowered Marketing Wisconsin was registered with the State of Wisconsin as a

     limited liability company on September 15, 2011.

  14.Use of the trademark EMPOWERED MARKETING by Empowered Marketing

     Wisconsin for the businesses listed on its entity registration predates the filing of

     USPTO Registration Number 5,749,467 for EMPOWERED MARKETING by

     Gomez.

  15.Gomez filed a trademark application with the USPTO for the trademark

     EMPOWERED MARKETING on August 24, 2018, in International Class 042, with

     goods and services listed as: computer services, namely, designing and

     implementing websites for others; graphic design services.

  16.Gomez declared in filing for the trademark application which resulted in the

     issuance of USPTO Registration Number 5,749,467 that, “[t]o the best of the



                            4 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 5 of 12




     signatory's knowledge and belief, no other persons, except, if applicable,

     concurrent users, have the right to use the mark in commerce, either in the

     identical form or in such near resemblance as to be likely, when used on or in

     connection with the goods/services of such other persons, to cause confusion or

     mistake, or to deceive. Gomez further declared that “[t]o the best of the signatory's

     knowledge, information, and belief, formed after an inquiry reasonable under the

     circumstances, the allegations and other factual contentions made above have

     evidentiary support”. (See Exhibit 2)

  17.Gomez had constructive notice of use of the EMPOWERED MARKETING

     trademark by Plaintiff Empowered Marketing Wisconsin and other common law

     users when Gomez declared that no other persons, except, if applicable,

     concurrent users, have the right to use the mark in commerce, either in the

     identical form or in such near resemblance as to be likely, when used on or in

     connection with the goods/services of such other persons, to cause confusion or

     mistake, or to deceive. (See Exhibit 4)

  18.Gomez did not claim concurrent use on the trademark application which resulted

     in the issuance of USPTO Registration Number 5,749,467. (See Exhibit 2)

  19.Gomez disclaimed the word ‘MARKETING’ based on the descriptive nature of the

     term, resulting in Gomez’ Registration Certificate for USPTO Registration Number

     containing the statement “No claim is made to the exclusive right to use the

     following apart from the mark as shown: ‘MARKETING’”. (See Exhibit 3)


                            5 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 6 of 12




  20.Empowered Marketing Wisconsin’s rights to the EmpoweredMarketing.com

     domain name date to December 18, 1999, when the domain name was

     registered.

  21.The December 18, 1999, registration date of the EmpoweredMarketing.com

     domain name predates Gomez’ stated date of first use in commerce of the

     EMPOWERED MARKETING trademark of July 2008, as evidenced on the

     Registration Certificate for USPTO Registration Number 5,749,467.

  22.Gomez has made threats to litigate the matter under the Uniform Domain Name

     Dispute Resolution Policy (UDRP) based upon criteria which Gomez has

     invented.

  23.Gomez has stated that “[t]he panel would consider the following factors, among

     others: whether the plaintiff has a registered trademark for the domain name;

     whether the domain is actually being used by the defendant; and whether the

     defendant has a history of simply buying domain names and doing nothing with

     those domain names.”

  24.The Uniform Domain Name Dispute Resolution Policy which has been adopted

     by the Internet Corporation for Assigned Names and Numbers ("ICANN") requires

     that a “complainant must prove that each of these three elements are present: (i)

     your domain name is identical or confusingly similar to a trademark or service

     mark in which the complainant has rights; and (ii) you have no rights or legitimate

     interests in respect of the domain name; and (iii) your domain name has been


                            6 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 7 of 12




     registered and is being used in bad faith.” (See Exhibit 1)

  25.Gomez has presented Empowered Marketing Wisconsin with two choices: (i) turn

     over the EmpoweredMarketing.com domain name to Gomez, or (ii) expend

     financial and other resources defending itself against groundless claims.

  26.If Empowered Marketing Wisconsin fails to comply with Gomez’ demands, or fails

     to expend resources defending itself from a groundless claim, Empowered

     Marketing Wisconsin will lose the rights to a domain name which it has clear title

     to and is within its rights to own and use by default.

  27.Gomez has stated that “Gomez would likely win a UDRP arbitration.”

  28.Gomez has stated that “regardless of who wins, arbitration will put [Empowered

     Marketing Wisconsin] in a worse position than where [Empowered Marketing

     Wisconsin] started because the prevailing party cannot recover filing costs or

     attorney fees from the losing party. Thus, even if you won, you would still be out

     your attorney fees and costs.”

  29.Gomez has advised that the alternative to resolving this matter is Empowered

     Marketing Wisconsin “spending money that it cannot recover”.

  30.Gomez has advised that if Empowered Marketing Wisconsin does not expend

     further resources responding to Gomez’ groundless claims that Gomez “will draft

     and file a UDRP complaint to obtain the www.empoweredmarketing.com

     website.”

  31.A showing of bad faith in registration of the domain name by Empowered


                            7 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 8 of 12




     Marketing Wisconsin, the domain name owner, against Gomez, the claimant, has

     no merit, as Gomez’ date of first use of July 2008 is after December 18, 1999.

  32.Evidence of Registration in bad faith is a required element which must be present

     in order to succeed on a claim under the Uniform Domain Name Dispute

     Resolution Policy. (See Exhibit 1)


                             FIRST CLAIM FOR RELIEF

  33. Empowered Marketing Wisconsin realleges and incorporates by reference the

     allegations of the preceding paragraphs as though fully set forth herein.

  34.As a result of the actions and threats of Gomez, which include allegations of

     trademark infringement and challenges to Empowered Marketing Wisconsin’s

     rights to the EMPOWERED MARKETING trademark, there is an actual

     controversy between Empowered Marketing Wisconsin and Gomez as to the

     parties’ rights and legal relations associated with each party’s use of the

     EMPOWERED MARKETING trademark. Under all of the circumstances, an

     immediate, real and substantial controversy exists between the parties, who have

     adverse legal interests.

  35.Empowered Marketing Wisconsin has used and intends to continue to use the

     EMPOWERED MARKETING trademark in commerce.

  36.Gomez’ position is that Empowered Marketing Wisconsin has made use of the

     EMPOWERED MARKETING trademark in a manner justifying Gomez’ threats of



                            8 of 12
COMPLAINT FOR DECLARATORY RELIEF
      Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 9 of 12




     impending litigation for trademark infringement and other legal violations.

  37.Empowered Marketing Wisconsin’s use of the EMPOWERED MARKETING

     trademark does not infringe on, dilute, or violate any rights which Gomez may

     have to use the EMPOWERED MARKETING trademark.

  38.Empowered Marketing Wisconsin’s use of the EMPOWERED MARKETING

     trademark will not infringe on, dilute, or violate any rights which Gomez may have

     to use the EMPOWERED MARKETING trademark.

  39.Empowered Marketing Wisconsin’s rights to the EMPOWERED MARKETING

     trademark are superior to the rights that Gomez now alleges.

  40.An actual justiciable controversy within the meaning of 18 U.S.C. § 2201 exists

     between Empowered Marketing Wisconsin and Gomez concerning the use of the

     EMPOWERED MARKETING trademark and the respective trademark rights of

     the parties. A judicial determination is necessary and appropriate at this time in

     order to resolve the issues of the trademark rights of Empowered Marketing

     Wisconsin and the conflicting claims of Gomez, and in order that the parties may

     ascertain their respective rights and obligations if any.

  41.Empowered Marketing Wisconsin does not engage in any activities that harm or

     threaten any lawful rights of Gomez, and Empowered Marketing Wisconsin is

     entitled to a declaration to that effect in this action.




                            9 of 12
COMPLAINT FOR DECLARATORY RELIEF
     Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 10 of 12




                                PRAYER FOR RELIEF

     Empowered Marketing Wisconsin prays for judgement as follows:

  a) That this Court declare that Empowered Marketing Wisconsin’s use of the

     EMPOWERED MARKETING trademark does not infringe on, dilute, or violate

     any rights which Gomez may have to use the EMPOWERED MARKETING

     trademark.

  b) That this Court declare that Empowered Marketing Wisconsin’s rights in the

     EMPOWERED MARKETING trademark are superior to the rights of Gomez.

  c) That this Court declare that Empowered Marketing Wisconsin’s use of the domain

     name EmpoweredMarketing.com does not infringe on, dilute, or violate any rights

     which Gomez may have to use the EMPOWERED MARKETING trademark.

  d) That this Court order the cancellation of USPTO Registration Number 5,749,467.

  e) That this Court declare that Empowered Marketing Wisconsin’s activities have not

     caused any harm to Gomez or unjust enrichment to Empowered Marketing

     Wisconsin.

  f) That this court declare that Empowered Marketing Wisconsin is not liable to

     Gomez.

  g) That, by way of further relief, this Court grant a permanent injunction enjoining

     and restraining Gomez and his agents, servants, employees, and attorneys, and

     those in active concert or participation with them, from directly or indirectly



                            10 of 12
COMPLAINT FOR DECLARATORY RELIEF
     Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 11 of 12




     charging infringement, dilution, or other legal violation, or instituting any action for

     infringement, dilution, or other violation of alleged rights of Gomez in the term

     ‘empowered marketing’ against Empowered Marketing Wisconsin or any of

     Empowered Marketing Wisconsin’s agents, direct or indirect customers, or any

     person, by reason of the use or registration of the EMPOWERED MARKETING

     trademark by Empowered Marketing Wisconsin.

  h) That this court award Empowered Marketing Wisconsin its reasonable costs,

     disbursements, and attorneys’ fees incurred in defending its rights to the

     EMPOWERED MARKETING trademark and use of the

     EmpoweredMarketing.com domain name against the claims and allegations of

     Gomez.

  i) That this Court grant such other and further relief as this Court may deem just and

     proper.

     Dated July 22, 2019                Respectfully submitted,

                                        Jeffrey Sturman
                                        Sturman Law, LLC
                                        8700 E. Jefferson Ave. #371706
                                        Denver, CO 80237
                                        (720) 772-1724
                                        federal_court_docket@sturmanlaw.com
                                        Attorney for Plaintiff Empowered Marketing LLC




                            11 of 12
COMPLAINT FOR DECLARATORY RELIEF
        Case: 3:19-cv-00598-slc Document #: 2 Filed: 07/23/19 Page 12 of 12




                             DEMAND FOR JURY TRIAL

       Empowered Marketing Wisconsin hereby demands trial by jury of all issues

triable by a jury.



       Dated July 22, 2019            Respectfully submitted,

                                      Jeffrey Sturman
                                      Sturman Law, LLC
                                      8700 E. Jefferson Ave. #371706
                                      Denver, CO 80237
                                      (720) 772-1724
                                      federal_court_docket@sturmanlaw.com
                                      Attorney for Plaintiff Empowered Marketing LLC




                            12 of 12
COMPLAINT FOR DECLARATORY RELIEF
